PER CURIAM
In this filiation proceeding, we have conducted a de novo review and conclude that the trial court erred in limiting father’s visitation to three hours per month. Accordingly, we modify the order in one particular. We revise page 2, paragraph 2, to read:
“2. Respondent shall have the care and custody of the minor child, subject to reasonable visitation by Petitioner as follows:
“Petitioner shall have overnight visitation rights on the first and third weekend each month, commencing at 9:00 a.m. Saturday and ending at 7:00 p.m. Sunday.
“Both parties will provide addresses and contact telephone numbers to the other party and will immediately notify the other party of any emergency circumstances or substantial changes in the health of the child.”
Affirmed as modified.